Citation Nr: 0701691	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral cavus feet with Morton's neuroma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1987.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that decision the RO denied entitlement to an 
increased evaluation for (1) a concussion with memory and 
concentration impairment, (2) bilateral cavus feet with 
Morton's neuroma, and (3) right ureteral stones; and denied 
service connection for (4) degenerative arthritis in the 
bilateral knees, (5) hand pain, (6) a right hip disability, 
and (7) disc protrusion and degenerative changes in the 
lumbar spine.   

The veteran submitted a timely notice of disagreement to the 
February 2003 rating decision.  In his March 2005 substantive 
appeal (VA Form 9), the veteran indicated that he was 
appealing only the issues of entitlement to service 
connection for a low back disability and entitlement to an 
increased evaluation for bilateral cavus feet with Morton's 
neuroma.  

The veteran testified at a July 2004 RO hearing and at a 
September 2006 Board hearing.  The hearing transcripts have 
been associated with the claims file.  

The evidence of record indicates that the veteran has a 
diagnosis of degenerative joint disease, bilaterally in the 
first meatarsalphalangeal joint, which may be secondary to 
service-connected bilateral cavus feet with Morton's neuroma.  
The veteran is not currently service-connected for 
degenerative joint disease in the feet.  This matter is 
referred to the RO for further development.  


FINDINGS OF FACT

1.  The veteran's low back disability is not etiologically 
related to active service.  

2.  Bilateral cavus feet with Morton's neuroma results in 
mild to moderate symptoms with pain; tenderness bilaterally 
on the second, third, and fourth plantar aspect of the 
metatarsalphalangeal joint and between the second and third 
toe; and normal range of motion in the ankle, with no 
additional limitation of motion due to pain or fatigue.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, is not proximately due to or the result of 
a service-connected disease or injury, and arthritis may not 
be presumed to have been incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral cavus feet with Morton's neuroma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In June 2002 and August 2005 letters, VA informed the veteran 
of the evidence necessary to substantiate his claims, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  A March 2006 letter provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA compliant notice was not received 
prior to the initial rating decision.  However, despite any 
inadequate notice timing, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the veteran's initial claim was for a foot condition 
caused by a bulging disc in the lower back.  The June 2002 
notice addressed the veteran's claim for an increased 
evaluation for a foot condition.  The August 2005 notice 
addressed the veteran's amended claim for service connection 
for a low back disability.  Further, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any deficiency in notice timing reasonably affects the 
outcome of this case.  The Board finds that any VCAA notice 
deficiency is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, private treatment 
records, VA examinations, lay statements, and hearing 
transcripts have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.




B.  Law and Analysis

1.  Low Back Disability 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, on 
October 10, 2006.  The intent was to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC decision 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310.  In 
order to establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 
513, 516-7 (1995).

In June 2002 and August 2002 statements and in his hearing 
testimonies, the veteran claims that his low back disability 
is related to hip injuries that occurred in service, and to 
his service-connected bilateral foot disability.  

Service medical records do not reflect any complaints, 
diagnoses, or treatment for a low back injury.  Annual 
medical examinations, to include induction and separation 
examinations, do not reflect any back problems or injuries.  
Service medical records do reflect in-service hip complaints.  
The veteran was seen with a bruised right hip in April 1973.  
In February 1974, he was seen with a 1-centimeter cystic 
lesion on his right hip, which developed after falls on that 
area while skiing; he was diagnosed with bursitis.  In 
September 1975, the veteran had a cystic mass removed from 
the right hip, which had been present for the past 3 years.  
The veteran was seen again in October 1975 after falling, and 
hitting his right hip and shoulder; no diagnosis was made in 
conjunction with the hip.  Service medical records, to 
include Reports of Medical Examinations, did not reflect any 
chronic residuals resulting from the veteran's right hip 
operation, or right hip injuries, and no back involvement was 
indicated. Id.    

The first indication of a low back disability was in July 
1989, the veteran was seen by Dr. H.N. after a lifting injury 
to his low back one month prior to admission.  He was 
diagnosed with lumbar strain.  The veteran noted, in his 
September 2006 testimony, that back pain did not manifest 
until after he was released from active duty, but stated that 
he felt that his in-service hip injuries impacted his lower 
back.  He did not report having any treatment for his back 
prior to July 1989.   

The veteran was seen by Dr. R.G.S. in May 1999 with left 
flank and hip pain occurring over a period of one month.  He 
was assessed with low back pain.  In December 1999, the 
veteran was diagnosed with right lateral disc protrusion at 
L2-L3 and multilevel degenerative spondylosis and facet 
arthrosis.  

During the October 2004 VA examination, the veteran reported 
that he was seen 3 to 4 times for low back pain in service.  
He reported that he was given only supportive treatment, but 
that there was no diagnosis of a back problem while in 
service.  The veteran was assessed with degenerative disc 
disease of the lumbar spine with back pain and left leg 
radiation.  The examiner noted minimal symptoms and minimal 
disability.  He did not provide an opinion as to the etiology 
of the veteran's low back disability.  

Although the veteran has a currently diagnosed low back 
disability, a chronic low back disability did not manifest in 
service.  The veteran was first seen after service in July 
1989 with lumbar strain.  Further, the treatment note 
indicates that strain was due to a lifting injury that 
occurred just one month prior.  Degenerative disc disease was 
not diagnosed until December 1999, 12 years after separation 
from service.  The veteran claims that his low back 
disability is related to in-service hip injuries and to his 
service-connected bilateral foot disability.  However, there 
is no objective medical evidence of record that relates his 
current low back disability to any in-service injuries.  No 
medical evidence relates the veteran's low back disability to 
any service-connected disability.  Therefore, the Board finds 
that a low back disability was not incurred in service and is 
not shown to be secondary to a service-connected disability.  

The Board has also considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that his low back disability is related to service; 
however, where the determinative issue is one of medical 
causation or diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

2.  Bilateral Cavus Feet with Morton's Neuroma

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999). 
 In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2006).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).  

Diagnostic Code 5278 applies to acquired claw foot (pes 
cavus).  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2006).  
Diagnostic Code 5278 assigns a 0 percent (non-compensable) 
evaluation for slight acquired claw foot; a 10 percent 
evaluation for bilateral or unilateral acquired claw foot, 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads; a 20 percent or 30 percent evaluation, 
respectively, for unilateral and bilateral acquired claw foot 
with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads; and 
a 30 percent or 50 percent evaluation, respectively, for 
unilateral or bilateral acquired claw foot, with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity. Id. 

Diagnostic Code 5279 assigns a maximum 10 percent evaluation 
for unilateral or bilateral metatarsalgia (Morton's disease). 
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2006).  

Diagnostic Code 5284 applies to foot injuries, other.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2006).  Diagnostic Code 
5284 assigns a 10 percent evaluation for a moderate foot 
injury; a 20 percent evaluation for a moderately severe foot 
injury; and a 30 percent evaluation for a severe foot injury.  
Id.  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2006).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating. 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2006).

The veteran is service-connected for bilateral cavus feet 
with Morton's neuroma.   
During the August 2002 VA examination, the veteran was 
diagnosed with bilateral cavus feet, bilateral Morton's 
neuroma, bilateral first metatarsalgia with degenerative 
joint disease bilaterally of the first metatarsophalangeal 
joint, and probable degenerative changes or old traumatic 
injuries involving the left posterior malleolus or the talus.  
The veteran is not currently service-connected for 
degenerative joint disease.  

During the August 2002 VA examination the veteran reported 
having pain and fatigability or lack of endurance with half-
an-hour to one hour of walking or standing.  The examiner 
indicated that the veteran did not have additional limitation 
of motion due to pain or fatigue.  The veteran had a history 
of using arch supports, which did not help.  The examiner 
indicated that the veteran's disability had moderate impact 
on daily life due to foot pain.  On physical examination, the 
veteran had normal range of movement at the ankle, active and 
passive, without any pain or limitation of motion.  There was 
no additional limitation of motion or function, except after 
prolonged weight bearing, standing, and walking, in which 
symptoms of pain became worse.  There was no objective 
evidence of painful movement of the foot.  The veteran was 
able to rise on toes and heels.  There was no edema, no 
instability, or weakness.  The examiner indicated that the 
veteran had normal gait and weight bearing.  He could stand, 
squat, supinate, and pronate.  The veteran had bilateral 
cavus feet with tenderness bilaterally on the second, third, 
and fourth plantar aspect of the metatarsalphalangeal joint, 
and between the second and third toe bilaterally.  
Examination did not reflect flat feet or hallux valgus.  

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5279 for bilateral, anterior metarsalgia 
(Morton's disease).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5279 (2006).  Diagnostic Code 5279 provides for a maximum 10 
percent evaluation for unilateral or bilateral metatarsalgia; 
therefore, a higher evaluation cannot be granted under this 
code.

The veteran is shown to have bilateral pes cavus.  However, a 
separate 10 percent evaluation under Diagnostic Code 5278 is 
not warranted, where examination does not reflect a 
dorsiflexed great toe or some limitation of dorsiflexion at 
the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 
(2006).  The August 2002 VA examination reflects normal range 
of motion in the ankle, with no additional limitation of 
motion due to pain or fatigue.  Although the examiner 
indicated that symptoms of pain became worse after prolonged 
weight bearing, standing, and walking, he stated that there 
was no objective evidence of painful movement of the foot.  
Thus, the Board finds that an additional evaluation is not 
warranted under Diagnostic Code 5278. 

The Board has considered whether the veteran's disability 
warrants a higher evaluation under Diagnostic Code 5284 for 
other injuries of the foot.  The August 2002 VA examiner 
indicated that the veteran had mild to moderate symptoms with 
4 out of 10 pain daily after weight bearing, standing, and 
walking, and sometimes at night for a few hours after 
exertion.  The Board finds that the medical evidence does not 
reflect a moderately severe foot injury to warrant a higher 
evaluation under Diagnostic Code 5284.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2006).  

The Board has considered weather the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have acquired flat foot, bilateral weak foot, hallus valgus, 
hallux rigidus, hammer toe, or malunion or nonunion of the 
tarsal or metatarsal bones to warrant an evaluation under 
Diagnostic Codes 5276, 5277, 5280-5283.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5280-5283 (2006).  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

Although the veteran does have a current diagnosis of 
degenerative disc disease in the lumbar spine, a low back 
disability is not shown by competent medical evidence to be 
incurred or aggravated in service, arthritis did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current low back disability and service, or to a 
service-connected disability.  Therefore, the Board concludes 
the preponderance of the evidence is against finding that the 
veteran has a low back disability etiologically related to 
active service.  

The preponderance of the evidence is against finding that the 
veteran's bilateral cavus feet with Morton's neuroma has 
increased to warrant a higher rating evaluation.  
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a low back disability is denied.

An increased rating for bilateral cavus feet with Morton's 
neuroma, in excess of 10 percent, is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


